Citation Nr: 1445428	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  14-11 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disorder, diagnosed as bronchiectasis and emphysema.

2.  Entitlement to service connection for bronchiectasis

3.  Entitlement to service connection for emphysema.   


REPRESENTATION

Veteran represented by:	Mark Bean, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  The Veteran's decorations include a Bronze Star Medal with "V" device, a Purple Heart, and a Combat Infantry Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2014, the Veteran presented sworn testimony during a video-conference Board hearing in Seattle, Washington, which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In an unappealed decision dated in November 2006, the Board denied service connection for bronchiectasis and bronchial asthma, to include as due to tobacco use and/or herbicide exposure, on the basis that the preponderance of the competent medical evidence weighed against the claim on the question of whether such condition is medically related to service.

2.  The evidence added to the record since the November 2006 Board decision when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for bronchiectasis.

3.  Affording the Veteran the benefit of the doubt, his current bronchiectasis is at least as likely as not related to his incurrence of pneumonia in active duty service.

4.  The Veteran's emphysema was aggravated by his service connected bronchiectasis.


CONCLUSIONS OF LAW

1. The November 2006 Board decision denying service connection for a respiratory disorder, diagnosed as bronchiectasis and bronchial asthma, is final.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement for service connection for bronchiectasis has been submitted; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for bronchiectasis are met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for service connection for emphysema as a secondary to bronchiectasis are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Since the Board is granting the claims on appeal, there is no need to discuss whether the Veteran has received sufficient notice with regard to these claims, given that any error would be harmless.

New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) (2013) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4) (2013), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet.  App. 273, 284 (1996) (nothing that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Here, the Veteran is claiming entitlement to respiratory disorders, diagnosed as bronchiectasis and emphysema.  These claims were denied by the Board in November 2006 and were not appealed to the Court of Appeals for Veterans Claims, and thus became final.  

The evidence received since the final November 2006 decision includes a VA pulmonologist's opinion that the Veteran's current bronchiectasis is at least as likely as not related to an episode of pneumonia in service.  This evidence is new in that it was not previous of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's service connection claim for bronchiectasis.  Specifically, the newly received evidence fulfills the service connection requirement of a relationship between an in-service disease and a current disability.  The Board thusly finds that this evidence is both new and material to his respiratory claims, and the claims are reopened.  38 C.F.R. § 3.1556(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2013).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a) (2013).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. 
§ 3.310(b) (2013), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Bronchiectasis

The Board first determines that service connection is warranted for bronchiectasis.  
Specifically, the Veteran's Service Treatment Records (STRs) include a radiology report from August 1967 which provided a diagnosis of "suspected minimal pneumonia."  While subsequent physicians have placed doubt on this diagnosis, such as the VA examiner in December 2005, the Board places greater weight on a physician's November 2002 statement that the Veteran's bronchiectasis changes have developed over "the last thirty years or so," and the fact that the Veteran has consistently stated that he was diagnosed with pneumonia in service.  Thus, affording the Veteran the benefit of the doubt, the Board finds that he contracted pneumonia in service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence also indicates that the Veteran's current complaints are related to his in-service pneumonia.  Specifically, a VA pulmonologist stated in October 2013 that "it is more likely that not that [the Veteran's] current bronchiectasis is related to [his] initial pneumonia in the military."  Considering the foregoing, the Board finds that the Veteran's current bronchiectasis is at least as likely as not related to the pneumonia he incurred in service, and thus, service connection is warranted.

Emphysema

Given that service connection is warranted for bronchiectasis, the evidence also indicates that this has aggravated his emphysema.  Specifically, a September 2013 VA outpatient note relates how Veteran's obstructive ventilator deficit is aggravated with his concomitant reduction in the single breath diffusing capacity.  Considering the foregoing, the Board finds that service connection for emphysema is warranted.



ORDER

The application to reopen a previously denied claim of entitlement to service connection for a respiratory disorder, diagnosed as bronchiectasis and emphysema, is granted and the claim is reopened.  

Entitlement to service connection for bronchiectasis is granted.

Entitlement to service connection for emphysema is granted.





______________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


